Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    BARBARA SALZANO,

                Plaint
                                                               Civil Action No. 18-16194
         V.
                                                                        OPINION
    ARMT2007-2 i/do U.S. BANK, N.A., and
    WELLS FARGO HOME MORTGAGE,
                Defendants.


John Michael Vazguez., U.S.D.J.

        This case concerns an allegedly predatory loan. D.E. 1, Ex. 1. Plaintiff Barbara Salzano

alleges that Defendants ARMT2007-2 (“ARMT”) in care of’ U.S. Bank, N.A., and Wells Fargo

Home Mortgage (“WF”) unlawfluly participated in the originating, assigning, owning, and

servicing of a loan to Plaintiff for $896,000, collateralized by Plaintiffs house. Id. Currently

pending is Defendants’ motion to dismiss Plaintiffs Complaint pursuant to Fed. R. Civ. P. 1 2(b)(6)

for failure to state a claim. D.E. 10. The Court reviewed the parties’ submissions2 and decided

the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

following reasons, Defendants’ motion to dismiss is granted and all counts are dismissed without

prejudice.



 Plaintiff does not clarify her use of “i/do” in captioning the case, but the Court interprets it to
mean “in care of.”
2
 Defendants’ brief in support of their motion will be referred to as “Def. Br.,” D.E. 10-1. Plaintiff
did not file an opposition to this motion, despite being granted an adjournment to do so. See D.E.
12.
      I.    BACKGROUND3

            On November 13, 2006, NJ Lenders Corp., a non-party, issued a refinancing loan (the

“Loan”) to Plaintiff in the amount of $896,000, secured by a mortgage on Plaintiffs home. D.E.

I, Ex. 1 (“Compl.”)     9i 4-5.    Plaintiff alleges that the purpose of the Loan “was to refinance the

existing loan on Plaintiff’s home in order, i;zter alia, to reduce the payments, the interest rate and/or

take cash out from the equity in Plaintiffs home.” Id.          ¶ 5.   Plaintiff alleges that the “loan-to-value

ratio was based upon an inflated appraisal [of the home] obtained by Defendants” and that the

“type of loan was an adjustable rate mortgage with various payment options at the plaintiff-

borrowers’ election[.}”      Id.     Plaintiff alleges that her “costs and expenses, as well as the

compensation paid to the loan originator(s), were excessive and predatory.” Id.

            Plaintiff alleges that Defendant ARMT improperly purports to be the successor in interest

to NJ Lenders Corp. as the holder of the Loan, id. ¶‘ 2, 19, 24(h), and that Defendant WF is

improperly acting as the servicer of the loan, Id.        ¶IJ   3, 24(h). Plaintiff brought her Complaint

against these Defendants in the Superior Court of New Jersey, on August 31, 2018, alleging eight

counts: (I) quiet title; (II) breach of implied covenant of good faith and fair dealing; (III) breach of

fiduciary duty; (IV) unjust enrichment; (V) breach of contract; (VI) common law fraud; (VII)

unconscionability; and (VIII) consumer fraud. Id.         ¶ 23-58.       Defendants removed the case to this

Court on November 15, 2018 based on diversity jurisdiction pursuant to 28 U.S.C.                  §   1332. D.E.

1.   ¶ 7.   Defendants then moved to dismiss the Complaint on December 28, 2018 pursuant to Fed.



  When reviewing a motion to dismiss, the Court accepts as true all well-pleaded facts in the
complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district
court may consider “exhibits attached to the complaint and matters of public record” as well as
“an undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss
if the plaintiffs claims are based on the document.” Pension Ben. Guar. Corp. v. White ConsoL
Inc/us., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

                                                      2
R. Civ. P. 12(b)(6) for failure to state a claim. D.E. 10. Plaintiff did not oppose this motion,

despite the Court granting her an extension to do so. See D.E. 12.

   II.     STANDARD OF REVIEW

         Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule 12cb)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Art Corp.      i’.   Twornblv, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Asherofi v.

Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connelly       i   Lane Consi. o;p., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [hisi claims.” Id. at 789.

         In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips   i’.   Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).         A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka      i’.   McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v, Leading Edge Recovery Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).



                                                       3
       “Independent of the standard applicable to Rule I 2(b)(6) motions, Rule 9(b) imposes a

heightened pleading requirement of facwal particularity with respect to allegations of fraud.” In

re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002). Thus, pursuant to

Rule 9(b), when “alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake   .   .   .   [m]alice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.” Fed. R. Civ. P. 9(b). A party alleging fraud must therefore

support its allegations with factual details such as “the who, what, when, where and how of the

events at issue.” U.&   at   ret Moore & Co., PA. v. Majestic Blue Fisheries, LLC, 812 F.3d 294,

307 (3d Cir. 2016). Accordingly, “[tb satisfy the particularity standard, ‘the plaintiff must plead

or allege the date, time and place of the alleged fraud or otherwise inject precision or some measure

of substantiation into a fraud allegation.” Feingold i’. Graff 516 F. App’x 223, 226 (3d Cir. 2013)

(citing Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007)). This heightened pleading

standard is designed to “ensure that defendants are placed on notice of the precise misconduct with

which they are charged, and to safeguard defendants against spurious charges of fraud.”

Crafimatic Sec. Litig. v. Kraftsow, 890 F.2d 628, 645 (3d Cir. 1989) (internal quotation marks

omitted).

    III. ANALYSIS

        Defendant moves to dismiss all counts of the Complaint for two reasons: (1) expiration of

applicable statute of limitations, and (2) failure to plausibly plead her claims under Fed. R. Civ. P.

12(b)(6). Del Br. at 4-21. First, a statute of limitations defense is an affirmative defense that the

Court only relies on to dismiss a plaintiffs complaint when it is apparent on the face of the

complaint. See Benak at ret Al!. Pre,nier Growth Fund i•’. All. Capital Mgmt. L.P., 435 F.3d 396,

400 n. 14 (3d Cir. 2006) (“A statute of limitations defense is an affirmative one, and in order to



                                                          4
undergird a dismissal, must appear on the face of the complaint.”). Here, expiration of applicable

statute of limitations is not apparent from the face of Plaintiffs Complaint, largely because the

Complaint is often unclear as to what factual allegations against Defendants give rise to Plaintiffs

claims. Therefore, the Court evaluates this motion to dismiss under Defendants’ plausibility

argument.4

        Plaintiff fails to plausibly plead any of her claims.5 Plaintiff first brings a claim for quiet

title (Count I). Compl. ¶iI: 23-25. The relevant New Jersey statute provides as follows:

                       Any person in the peaceable possession of lands in this state and
                       claiming ownership thereof, may, when his title thereto, or any part
                       thereof, is denied or disputed, or any other person claims or is
                       claimed to own the same, or any part thereof or interest therein, or
                       to hold a lien or encumbrance thereon, and when no action is
                       pending to enforce or test the validity of such title, claim or
                       encumbrance, maintain an action in the superior court to settle the
                       title to such lands and to clear up all doubts and disputes concerning
                       the same.

N.J.S.A.   §   2A:62-1; see also Pillitteri v. First Horizon Home Loans, No. 14-03076, 2015 WL

790633, at *7 (D.N.J. Feb. 25, 2015). “It is a settled rule that in an action to quiet title the plaintiffs

must rely upon the strength of their own title and not upon the weakness of that of the defendants.”

Id. (quoting Dudley v. Meyers, 422 F.2d 1389, 1394-95 (3d Cir. 1970)) (internal quotations

omitted). Conclusory allegations that a defendant is not the holder of a loan due to an improper




  Since the Court is granting Plaintiff leave to amend, the Court notes that Defendants are correct
in asserting that a six-year statute of limitations applies to many of Plaintiffs claims, see N.J.S.A.
§ 2A:14-1 (“Every action at law for. for recovery upon a contractual claim or liability, express
                                              .   .


or implied,    .  shall be commenced within 6 years next after the cause of any such action shall
                   .   .



have accrued”), and that origination of the Loan appears to have occurred in November 13, 2006,
Compi. ¶ 4—over eleven years from Plaintiffs filing of the Complaint. If Plaintiff elects to file
an amended complaint, she must include the relevant dates of the alleged improper actions.

 There are different pleading standards between federal and state court. Thus, in dismissing claims
based on plausibility, the Court grants Plaintiff leave to amend.
                                                         5
assignment (and requests to produce a proper assignment) are insufficient to plead the claim. See

Id. (finding that the plaintiffs “failed to state a claim to quiet title pursuant to N.J.S.A.   []   2A:62-

I” because the plaintiffs “merely ask[ed] [the] [d]efendants to prove they hold the mortgages in

question as a result of the assignments”); Schiano v. MBN4, No. 05-1771, 2013 WL 2452681, at

*26 (D.N.J. Feb. 11, 2013) (finding that the plaintiffs “bald allegations fail[ed] to establish that a

quiet title action [wa]s warranted” because the plaintiffs “d[idl not allege that any other party ha[d]

attacked the validity of [thel [p]laintiff& mortgage,” and the plaintiffs only “claim[ed] that they

d[id] not know the owner of their mortgage and that the assignments of their mortgage [were]

invalid”), affid, No. 05-1771, 2013 WL 2455933 (D.N.J. June 3,2013).

           Here, Plaintiff fails to plausibly plead a claim for quiet title. Plaintiff merely alleges that

ARMT does not hold the Loan because the Loan was not “properly assigned to ARMT.” Compl.

¶ 24(a).    Plaintiff, however, does not allege any facts indicating how the assignment was improper.6

In fact, other allegations in the Complaint seem to concede that an assignment occurred. See id.

¶fflJ   20 (“Defendants assigned, negotiated and/or attempted to securitize the loan, note, and/or

mortgage.”), 19 (“Defendant ARMT is the successor in interest to defendant7 NJ LENDERS

CORP.”). Plaintiff also admits to not know who holds her Loan, id.           ¶ 240) (“[ut remains      to be

proven what party, if any, is the proper beneficial andlor titular holder of the mortgage and

mortgage note, as well as the lawful servicer”), and does not allege that any party has claimed to

hold the Loan other than ARMT. Plaintiffs conclusory allegations that ARMT does not hold the


  Plaintiff references “International Revenue Code § 860,” id. ¶ 24(e), which governs deductions
for deficiency dividends, see I.R.C. § 860. It is unclear as to how this provision supports Plaintiffs
claim. Plaintiff also failed to respond to Defendants’ moving brief, so the Court has no further
explanation.

 Plaintiff referred to NJ Lenders Corp. as a “defendant,” but NJ Lenders Corp. is not listed as a
defendant in this action.

                                                      6
Loan do not plausibly plead a claim for quiet title on her property, which serves as collateral for

the Loan. See Boykti c MERS/MERSCORP, No. 11-4856, 2012 WL 1964495 (D.N.J. May 31,

2012) (dismissing a quiet title claim when the plaintiffs complaint consisted “almost exclusively

of legal conclusions absent factual allegations”). Plaintiffs claim for quiet title (Count I) is

dismissed without prejudice.

              Plaintiff next brings claims for breach of implied covenant of good faith and fair dealing

(Count II), breach of fiduciary duty (Count III), unjust enrichment (Count IV), breach of contract

(Count V), and unconscionability (Count VII). Compl.                    ¶J 26-40, 49-53.         Each of these claims are

premised on the allegation that “Defendants had duties to the Plaintiffs [sic] under the

contract/mortgage-loan agreement.” Ii                   ¶J 27, 32, 35, 39, 50.   However, Plaintiff only alleges that

she entered the Loan with NJ Lenders Corp., id.                ¶ 4, a non-party, and then denounces any purposed
assignment, ii         ¶ 22.   Specifically, Plaintiff alleges that “the [Loan] was improperly assigned and

was never effectively delivered” to Defendants. Id.                   ¶ 22;   see also id.      ¶IJ 24(a)   (“The [Loan] at

issue was neither properly endorsed.            .   .   or properly assigned to ARMT”), 24W) (“Any purported

conveyance of the mortgage loan is null and void”).

               Thus, Plaintiffs Complaint alleges that Defendants are not parties to the Loan                    —   meaning

the Defendants have no contractual relationship with Plaintiff. Id.                   ¶‘I{ 23    (“Defendants’ [sic] have

no.   .   .   right, lien, or interest what[so]ever in or to the subject property or any part of the property”),

24(h) (“ARMT purports, albeit improperly an/or unlawfully, to be the holder of the underlying

loan and defendant [WF], purports, albeit improperly and/or unlawfully, to possess servicing rights

to the subject loan”).            Since Plaintiffs Complaint does not plausibly plead any contractual

relationship between Plaintiff and Defendants, Plaintiffs claims based on such contractual

relationship must fail. Plaintiffs claim for breach of implied covenant of good faith and fair



                                                                 7
dealing (Count II), breach of fiduciary duty (Count III), unjust enrichment (Count N), breach of

contract (Count V), and unconscionability (Count VII) are dismissed without prejudice.

           Finally, Plaintiff brings claims for common law fraud (Count VI) and consumer fraud

under the New Jersey Consumer Fraud Act (“NJCFA”), N.J.S.A. 56:8-2 et seq. (Count VIII). At

a minimum, both claims require Plaintiff to allege, with particularity, a material misrepresentation

or unlawful conduct by Defendants. See Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610

(1997) (explaining that the elements for common law fraud are: “(I) a material misrepresentation

of a presently existing or past fact; (2) knowledge or belief by the defendant of its falsity; (3) an

intention that the other person rely on it; (4) reasonable reliance thereon by the other person; and

(5) resulting damages.”); Dabush v. Mercedes-Benz USA, LLC, 378 N.J. Super. 105, 114 (App.

Div. 2005) (explaining that the elements for consumer fraud under the NJCFA claim are: “(1)

unlawful conduct by the defendants; (2) an ascertainable loss on the part of the plaintiff; and (3) a

causal relationship between the defendant’s unlawful conduct and the plaintiffs ascertainable

loss.”).

           Here, Plaintiff has made only conclusory allegations as to Defendants’ conduct. Plaintiff

alleges that “Defendants made materially false representations of material fact regarding their

intentions on the mortgage-loan agreement and made material omissions with respect to that

agreement,” Compl.       ¶   43, but Plaintiff does not identify who, specifically, made these

representations, and when.          Similarly, Plaintiff alleges that “Defendants engaged in

unconscionable commercial business practices, deception, fraud, false pretense, false promises

andlor misrepresentations with regard to the subject mortgage,” Id.     ¶   56, but Plaintiff does not

identify who, specifically, engaged in this fraud and deception, and when. Notably, many of the

conclusory allegations as to Defendants’ improper conduct appear to emanate from the origination



                                                   8
of the Loan, e.g. ii ¶j’7 8-16   —   an event that Defendants are not alleged to have been involved with,

Id.   ¶ 4.   Plaintiffs claims for common law fraud (Count VI) and consumer fraud (Count VIII) are

dismissed without prejudice.

      IV. CONCLUSION

             In sum, the Court grants Defendants’ motion to dismiss Plaintiffs Complaint, D.E. 10.

The Court dismisses all of Plaintiffs claims without prejudice. Plaintiff has thirty days to file an

amended complaint consistent with this Opinion. If Plaintiff does not do so, this matter will be

dismissed with prejudice. An appropriate Order accompanies this Opinion.

Dated: June 6, 2019

                                                            C\
                                                            JohnMichael Vazq’z, ØJS.D.J.




                                                        9
